Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Liu Fig. 9; ¶ 118 discloses a stored layout of a QR strip.

    PNG
    media_image1.png
    611
    306
    media_image1.png
    Greyscale

Fin, Fig. 5 additionally discloses a QR strip for tracking instrument poses:

    PNG
    media_image2.png
    398
    807
    media_image2.png
    Greyscale

Metzler (cited in prior action and Fig. 3) discloses additional QR strips:

    PNG
    media_image3.png
    427
    538
    media_image3.png
    Greyscale

The cited references do not suggest determination of the position and orientation of the capture device based on (i) and (ii).   Because Sevostianov does not explicitly disclose distance from a QR strip, the combined references do not make obvious the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611